Title: To Thomas Jefferson from Louis Joseph de Beaulieu, 17 March 1786
From: Beaulieu, Louis Joseph de
To: Jefferson, Thomas



Votre Excellence
Beaucaire 17. mars 1786

J’ose prendre la liberté de demander a Votre Excellence, a L’effet de la supplier, de vouloir bien me faire passer un Certificat de Vie pour une pension de Cent Dollars que L’honnorable Congrés ma accordé en recompense de mes blessure, etant Echue le 15. novembre 1785, en ayant deja reçu un L’année derniere de Mr. frankelin.

Je supplierai, Votre Excellence, de vouloir bien m’instruire, si L’honnorable Congrés a delivré aux officiers étrangers Leurs terrein et si on doit nous payer Les interest des Certificat qu’ils nous sont du. Mr. Grand banquier se refuse de payer, n’ayant reçu aucun fond.
Je me flatte que Votre Excellence voudra bien m’accorder cet grace, de Laqu’elle j’ose me dire, avec le plus profond respect Votre Excellence Le tres humble, & tres obeissant serviteur,

Louis joseph de Beaulieu Encien Capt. de la Legion de feü General Count de pulaski

